Exhibit 10.11

 

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

 

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this “Agreement”) dated as
of June 12, 2003 by and among Euramax International, Inc., a Delaware
corporation (the “Company”), Citicorp Venture Capital Ltd., a New York
corporation (“CVC”), certain Persons presently or formerly affiliated with CVC
(the “Individual Investors”), Citigroup Venture Capital Equity Partners, L.P., a
Delaware limited partnership, CVC Executive Fund LLC, a Delaware limited
liability company, and CVC/SSB Employee Fund, L.P., a Delaware limited
partnership (collectively, the “Fund”), the Persons set forth on the Managers
Signature Page attached hereto (collectively referred to herein as the
“Managers”, and individually as a “Manager”), and each other Manager of the
Company or its subsidiaries who acquires Class A Common Stock (as defined below)
from the Company after the date hereof and executes a joinder hereto.

 

WHEREAS, the Company, CVC, the Individual Investors, and the Managers, together
with CVC European Equity Partners, L.P. and CVC European Equity Partners
(Jersey), L.P. (collectively, “CVC Europe”), and BNP Paribas (f/k/a Banque
Paribas, Grand Cayman Branch) (“Paribas”), are the original parties to that
certain Registration Rights Agreement, dated as of September 25, 1996, as
amended by the First Amendment to the Registration Rights Agreement, dated
December 8, 1999 (the “Original Agreement”).

 

WHEREAS, in connection with the Stock Purchase Agreement, dated April 15, 2003,
by and among the Company, the Fund, CVC Europe, Paribas, and the other
stockholders of the Company named therein, each of CVC Europe and Paribas has on
the date hereof validly assigned to the Fund all of its rights under the
Original Agreement.

 

WHEREAS, the parties hereto wish to amend and restate the Original Agreement in
its entirety to, among other things, clarify the rights of the Fund and the
other stockholders of the Company named herein.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree that the
Original Agreement is amended and restated in its entirety as follows:

 


1.                                       DEFINITIONS. AS USED HEREIN, THE
FOLLOWING TERMS SHALL HAVE THE FOLLOWING MEANINGS.


 

“Class A Common Stock” means the Company’s Class A Common Stock, par value $.01
per share, which shares are entitled to voting rights under the certificate of
incorporation of the Company, as amended and restated.

 

“Class B Common Stock” means the Company’s Class B Common Stock, par value $.01
per share, which shares are entitled to restricted voting rights under the
certificate of incorporation of the Company, as amended and restated.

 

--------------------------------------------------------------------------------


 

“CVC Registrable Securities” means (i) any Equity Shares acquired by, or issued
or issuable to, CVC or its affiliates (other than any Equity Shares which
constitute Fund Registrable Securities) or the Individual Investors on or after
the date hereof, (ii) any capital stock of the Company acquired by CVC or its
affiliates (other than any capital stock which constitutes Fund Registrable
Securities) or the Individual Investors on or after the date hereof, and (iii)
any shares of capital stock of the Company issued or issuable with respect to
the securities referred to in clause (i) or (ii) above by way of a stock
dividend or stock split or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization. For purposes of
this Agreement, a Person will be deemed to be a holder of CVC Registrable
Securities whenever such Person has the right to acquire directly or indirectly
such CVC Registrable Securities (upon conversion or exercise in connection with
a transfer of securities or otherwise, but disregarding any restrictions or
limitations upon the exercise of such right), whether or not such acquisition
has actually been effected.

 

“Equity Shares” means, collectively, (i) the Class A Common Stock and the Class
B Common Stock, and (ii) any capital stock of the Company issued or issuable
with respect to the securities referred to in clause (i) by way of stock split
or in connection with a combination of shares, recapitalization, merger,
consolidation or other reorganization.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fund Registrable Securities” means (i) any Equity Shares acquired by, or issued
or issuable to, the Fund or any Permitted Transferee (as defined in the
Securities Holders Agreement, dated April 15, 2003, by and among the parties
hereto) of the Fund who acquires Equity Shares from the Fund on or after the
date hereof, (ii) any capital stock of the Company acquired by the Fund or any
Permitted Transferee of the Fund who acquires capital stock of the Company from
the Fund on or after the date hereof, and (iii) any shares of capital stock of
the Company issued or issuable with respect to the securities referred to in
clause (i) or (ii) above by way of a stock dividend or stock split or in
connection with a combination of shares, recapitalization, merger, consolidation
or other reorganization. For purposes of this Agreement, a Person will be deemed
to be a holder of Fund Registrable Securities whenever such Person has the right
to acquire directly or indirectly such Fund Registrable Securities (upon
conversion or exercise in connection with a transfer of securities or otherwise,
but disregarding any restrictions or limitations upon the exercise of such
right), whether or not such acquisition has actually been effected.

 

“Listing” means the admission of the Company’s Equity Shares on any
internationally recognized stock exchange or the sale of the Company’s Equity
Shares in an underwritten public offering registered under the Securities Act or
under the securities legislation of any applicable jurisdiction.

 

“Manager Registrable Securities” means (i) any Class A Common Stock issued or
issuable to the Managers on the date hereof or acquired by, or issued or
issuable to, the Managers after the date hereof, if and to the extent any such
Class A Common Stock, if subject to vesting

 

2

--------------------------------------------------------------------------------


 

provisions or a restriction period, has vested pursuant to the terms of the
Company’s equity compensation plan or grants documents thereunder and (ii) any
shares of capital stock of the Company issued or issuable with respect to the
securities referred to in clause (i) above by way of a stock dividend or stock
split or in connection with a combination of shares, recapitalization, merger,
consolidation or other reorganization. For purposes of this Agreement, a Person
will be deemed to be a holder of Manager Registrable Securities whenever such
Person has the right to acquire directly or indirectly such Manager Registrable
Securities (upon conversion or exercise in connection with a transfer of
securities or otherwise, but disregarding any restrictions or limitations upon
the exercise of such right), whether or not such acquisition has actually been
effected.

 

“Person” means an individual, a partnership, a corporation, an association, a
joint stock company, a limited liability company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

 

“Registrable Securities” means, collectively, the CVC Registrable Securities,
the Fund Registrable Securities, and the Manager Registrable Securities.

 

“Registration Expenses” means all expenses incident to the Company’s performance
of or compliance with this Agreement, including without limitation all
registration and filing fees, fees and expenses of compliance with securities or
blue sky laws, printing expenses, messenger and delivery expenses, and fees and
disbursements of counsel for the Company and all independent certified public
accountants, underwriters (excluding discounts and commissions) and other
Persons retained by the Company.

 

“Regulatory Authority” means all securities commissions or similar regulatory
authorities of each jurisdiction in which the Company’s Equity Shares have been
admitted on an internationally recognized stock exchange or market.

 

“Rule 144” means Rule 144 under the Securities Act (or any similar rule then in
force).

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Sponsor Registrable Securities” means, collectively, the CVC Registrable
Securities and the Fund Registrable Securities.

 

“Sponsor Securities” means any securities of CVC or the Fund or any of their
affiliates which are exchangeable, convertible or otherwise similarly
exercisable into Registrable Securities.

 

3

--------------------------------------------------------------------------------


 

2.                                       Demand Registrations.


 

(A)                                  REQUESTS FOR REGISTRATION. SUBJECT TO
SECTION 2(C) BELOW, AT ANY TIME AND FROM TIME TO TIME AFTER A LISTING, THE
HOLDERS OF A MAJORITY OF THE CVC REGISTRABLE SECURITIES AND THE HOLDERS OF A
MAJORITY OF THE FUND REGISTRABLE SECURITIES MAY REQUEST REGISTRATION, WHETHER
UNDERWRITTEN OR OTHERWISE, UNDER THE SECURITIES ACT OF ALL OR PART OF THEIR
REGISTRABLE SECURITIES ON FORM S-1 OR ANY SIMILAR LONG-FORM REGISTRATION
(“LONG-FORM REGISTRATIONS”) OR ON FORM S-2 OR S-3 OR ANY SIMILAR SHORT-FORM
REGISTRATION (“SHORT-FORM REGISTRATIONS”) IF AVAILABLE. IN ADDITION, SUBJECT TO
SECTION 2(H) BELOW, THE HOLDERS OF A MAJORITY OF THE SPONSOR REGISTRABLE
SECURITIES MAY REQUEST THAT THE COMPANY FILE WITH THE SEC A REGISTRATION
STATEMENT UNDER THE SECURITIES ACT ON ANY APPLICABLE FORM PURSUANT TO RULE 415
UNDER THE SECURITIES ACT (A “415 REGISTRATION”). EACH REQUEST FOR A LONG-FORM
REGISTRATION OR SHORT-FORM REGISTRATION SHALL SPECIFY THE APPROXIMATE NUMBER OF
REGISTRABLE SECURITIES REQUESTED TO BE REGISTERED AND THE ANTICIPATED PER SHARE
PRICE RANGE FOR SUCH OFFERING.  ON OR PROMPTLY FOLLOWING THE DATE OF FILING WITH
THE SEC OR OTHER APPLICABLE REGULATORY AUTHORITY OF A REGISTRATION STATEMENT OR
SIMILAR DOCUMENT WITH RESPECT TO ANY SUCH REQUEST FOR A LONG-FORM REGISTRATION
OR SHORT-FORM REGISTRATION, THE COMPANY WILL GIVE WRITTEN NOTICE OF SUCH
REQUESTED REGISTRATION TO ALL OTHER HOLDERS OF REGISTRABLE SECURITIES AND WILL
INCLUDE (SUBJECT TO THE PROVISIONS OF THIS AGREEMENT) IN SUCH REGISTRATION ALL
REGISTRABLE SECURITIES WITH RESPECT TO WHICH THE COMPANY HAS RECEIVED WRITTEN
REQUESTS FOR INCLUSION THEREIN WITHIN 10 DAYS AFTER THE DATE OF THE COMPANY’S
WRITTEN NOTICE. ALL REGISTRATIONS REQUESTED PURSUANT TO IN THIS SECTION 2(A) ARE
REFERRED TO HEREIN AS “DEMAND REGISTRATIONS”. THE COMPANY ACKNOWLEDGES THAT THE
HOLDERS OF THE SPONSOR REGISTRABLE SECURITIES MAY REQUEST A DEMAND REGISTRATION
IN CONNECTION WITH A PUBLIC OFFERING OF SPONSOR SECURITIES.

 

(B)                                 NON-U.S. LISTINGS. IN THE EVENT THAT A
LISTING IS NOT A SALE OF THE COMPANY’S EQUITY SHARES IN AN UNDERWRITTEN PUBLIC
OFFERING REGISTERED UNDER THE SECURITIES ACT, THE PARTIES HERETO AGREE TO USE
COMMERCIALLY REASONABLE EFFORTS TO EFFECTUATE ALL OF THE PROVISIONS OF THIS
AGREEMENT ON A MUTATIS MUTANDIS BASIS WITH SUCH ADAPTATIONS OR MODIFICATIONS AS
MAY BE APPROPRIATE AND PRACTICABLE IN ORDER TO COMPLY WITH (I) THE RULES AND
REGULATIONS OF THE STOCK EXCHANGE OR STOCK MARKET ON WHICH THE COMPANY’S EQUITY
SHARES HAVE BEEN OR WILL BE ADMITTED, (II) THE SECURITIES LEGISLATION AND RULES
AND REGULATIONS PROMULGATED THEREUNDER OF ANY APPLICABLE JURISDICTION, AND (III)
SUCH OTHER MATTERS OR PROCEDURES AS ARE PARTICULAR TO AND/OR CUSTOMARY FOR SUCH
OTHER STOCK EXCHANGE, STOCK MARKET, OR JURISDICTION; PROVIDED, THAT ABSENT THE
PRIOR WRITTEN CONSENT OF THE HOLDERS OF A MAJORITY OF THE CVC REGISTRABLE
SECURITIES AND THE HOLDERS OF A MAJORITY OF THE FUND REGISTRABLE SECURITIES, ANY
SUCH ADAPTATIONS AND MODIFICATIONS SHALL NOT CAUSE ANY REGISTRATION OF THE
COMPANY’S EQUITY SHARES TO BE MADE ON TERMS LESS FAVORABLE THAN THOSE SET FORTH
IN THIS AGREEMENT.

 

(C)                                  LONG-FORM REGISTRATIONS. THE HOLDERS OF A
MAJORITY OF THE FUND REGISTRABLE SECURITIES WILL BE ENTITLED TO REQUEST UP TO
THREE (3) LONG-FORM REGISTRATIONS IN WHICH THE COMPANY WILL PAY ALL REGISTRATION
EXPENSES.  THE HOLDERS OF A MAJORITY OF THE CVC REGISTRABLE SECURITIES WILL BE
ENTITLED TO REQUEST UP TO TWO (2) LONG-FORM REGISTRATIONS IN WHICH THE COMPANY
WILL PAY ALL REGISTRATION EXPENSES. A REGISTRATION WILL NOT COUNT AS THE
PERMITTED

 

4

--------------------------------------------------------------------------------


 

LONG-FORM REGISTRATION UNTIL IT HAS BECOME EFFECTIVE AND THE HOLDERS OF
REGISTRABLE SECURITIES ARE ABLE TO REGISTER AND SELL AT LEAST 90% OF THE
REGISTRABLE SECURITIES REQUESTED TO BE INCLUDED IN SUCH REGISTRATION.

 

(D)                                 SHORT-FORM REGISTRATIONS. IN ADDITION TO THE
LONG-FORM REGISTRATIONS PROVIDED PURSUANT TO SECTION 2(C), THE HOLDERS OF THE
SPONSOR REGISTRABLE SECURITIES WILL BE ENTITLED TO REQUEST AN UNLIMITED NUMBER
OF SHORT-FORM REGISTRATIONS IN WHICH THE COMPANY WILL PAY ALL REGISTRATION
EXPENSES. DEMAND REGISTRATIONS (OTHER THAN 415 REGISTRATIONS) WILL BE SHORT-FORM
REGISTRATIONS WHENEVER THE COMPANY IS PERMITTED TO USE ANY APPLICABLE SHORT
FORM. AFTER THE COMPANY HAS BECOME SUBJECT TO THE REPORTING REQUIREMENTS OF THE
EXCHANGE ACT, THE COMPANY WILL USE ITS BEST EFFORTS TO MAKE SHORT-FORM
REGISTRATIONS AVAILABLE FOR THE SALE OF REGISTRABLE SECURITIES.

 

(E)                                  PRIORITY ON DEMAND REGISTRATIONS. THE
COMPANY WILL NOT INCLUDE IN ANY LONG-FORM REGISTRATION OR SHORT-FORM
REGISTRATION ANY SECURITIES WHICH ARE NOT REGISTRABLE SECURITIES WITHOUT THE
PRIOR WRITTEN CONSENT OF THE HOLDERS OF AT LEAST A MAJORITY OF THE REGISTRABLE
SECURITIES INCLUDED IN SUCH REGISTRATION. IF A LONG-FORM REGISTRATION OR A
SHORT-FORM REGISTRATION IS AN UNDERWRITTEN OFFERING AND THE MANAGING
UNDERWRITERS ADVISE THE COMPANY IN WRITING THAT IN THEIR OPINION THE NUMBER OF
REGISTRABLE SECURITIES AND, IF PERMITTED HEREUNDER, OTHER SECURITIES REQUESTED
TO BE INCLUDED IN SUCH OFFERING EXCEEDS THE NUMBER OF REGISTRABLE SECURITIES AND
OTHER SECURITIES, IF ANY, WHICH CAN BE SOLD THEREIN WITHOUT ADVERSELY AFFECTING
THE MARKETABILITY OF THE OFFERING, THE COMPANY WILL INCLUDE IN SUCH REGISTRATION
(I) FIRST, THE NUMBER OF REGISTRABLE SECURITIES REQUESTED TO BE INCLUDED IN SUCH
REGISTRATION PRO RATA, IF NECESSARY, AMONG THE HOLDERS OF REGISTRABLE SECURITIES
BASED ON THE NUMBER OF SHARES OF REGISTRABLE SECURITIES OWNED BY EACH SUCH
HOLDER AND (II) SECOND, ANY OTHER SECURITIES OF THE COMPANY REQUESTED TO BE
INCLUDED IN SUCH REGISTRATION PRO RATA, IF NECESSARY, ON THE BASIS OF THE NUMBER
OF SHARES OF SUCH OTHER SECURITIES OWNED BY EACH SUCH HOLDER. ANY PERSONS OTHER
THAN HOLDERS OF REGISTRABLE SECURITIES WHO PARTICIPATE IN DEMAND REGISTRATIONS
WHICH ARE NOT AT THE COMPANY’S EXPENSE MUST PAY THEIR SHARE OF THE REGISTRATION
EXPENSES AS PROVIDED IN SECTION 6 HEREOF.

 

(F)                                    RESTRICTIONS ON DEMAND REGISTRATIONS. THE
COMPANY WILL NOT BE OBLIGATED TO EFFECT ANY DEMAND REGISTRATION WITHIN SIX
MONTHS AFTER THE EFFECTIVE DATE OF A PREVIOUS DEMAND REGISTRATION.

 

(G)                                 SELECTION OF UNDERWRITERS. IN THE CASE OF A
DEMAND REGISTRATION FOR AN UNDERWRITTEN OFFERING, THE HOLDERS OF A MAJORITY OF
THE REGISTRABLE SECURITIES TO BE INCLUDED IN SUCH DEMAND REGISTRATION WILL HAVE
THE RIGHT TO SELECT THE INVESTMENT BANKER(S) AND MANAGER(S) TO ADMINISTER THE
OFFERING, WHICH INVESTMENT BANKER(S) AND MANAGER(S) WILL BE NATIONALLY
RECOGNIZED, SUBJECT TO THE COMPANY’S APPROVAL WHICH WILL NOT BE UNREASONABLY
WITHHELD.

 

(H)                                 415 REGISTRATIONS.

 

(i)                                     The holders of a majority of the Sponsor
Registrable Securities will be entitled to request one (1) 415 Registration in
which the Company will pay all

 

5

--------------------------------------------------------------------------------


 

Registration Expenses. Subject to the availability of required financial
information, within 45 days after the Company receives written notice of a
request for a 415 Registration, the Company shall file with the SEC a
registration statement under the Securities Act for the 415 Registration. The
Company shall use its best efforts to cause the 415 Registration to be declared
effective under the Securities Act as soon as practical after filing, and once
effective, the Company shall (subject to the provisions of clause (ii) below)
cause such 415 Registration to remain effective for such time period as is
specified in such request, but for no time period longer than the period ending
on the earlier of (i) the third anniversary of the date of filing of the 415
Registration, (ii) the date on which all Sponsor Registrable Securities have
been sold pursuant to the 415 Registration, or (iii) the date as of which there
are no longer any Sponsor Registrable Securities in existence.

 

(ii)                                  If the holders of a majority of the
Sponsor Registrable Securities notify the Company in writing that they intend to
effect the sale of all or substantially all of the Sponsor Registrable
Securities held by such holders pursuant to a single integrated offering
pursuant to a then effective registration statement for a 415 Registration (a
“Takedown”), the Company and each holder of Registrable Securities shall not
effect any public sale or distribution of its equity securities, or any
securities convertible into or exchangeable or exercisable for its equity
securities, during the 90-day period beginning on the date such notice of a
Takedown is received.

 

(iii)                               If in connection with any Takedown the
managing underwriters (selected in accordance with clause (iv) below) advise the
Company that, in its opinion, the inclusion of any other securities other than
Sponsor Registrable Securities would adversely affect the marketability of the
offering, then no such securities shall be permitted to be included.
Additionally, if in connection with such an offering, the number of Sponsor
Registrable Securities and other securities (if any) requested to be included in
such Takedown exceeds the number of Sponsor Registrable Securities and other
securities which can be sold in such offering without adversely affecting the
marketability of the offering, the Company shall include in such sale (i) first,
the Sponsor Registrable Securities requested to be included in such Takedown,
pro rata among the holders of such Sponsor Registrable Securities on the basis
of the number of Sponsor Registrable Securities owned by each such holder, and
(ii) second, other securities requested to be included in such Takedown to the
extent permitted hereunder.

 

(iv)                              The holders of a majority of the Sponsor
Registrable Securities shall have the right to retain and select an investment
banker and manager to administer the 415 Registration and any Takedown pursuant
thereto, subject to the Company’s approval which will not be unreasonably
withheld.

 

(v)                                 In addition to the provisions in Section 6
below, all expenses incurred in connection with the management of the 415
Registration (whether incurred by the Company or the holders of the Sponsor
Registrable Securities) shall be borne by the Company (including, without
limitation, all fees and expenses of the investment banker and manager)
(excluding discounts and commissions).

 

6

--------------------------------------------------------------------------------


 

(I)                                     OTHER REGISTRATION RIGHTS. EXCEPT AS
PROVIDED IN THIS AGREEMENT, THE COMPANY WILL NOT GRANT TO ANY PERSONS THE RIGHT
TO REQUEST THE COMPANY TO REGISTER ANY EQUITY SECURITIES OF THE COMPANY, OR ANY
SECURITIES CONVERTIBLE OR EXCHANGEABLE INTO OR EXERCISABLE FOR SUCH SECURITIES,
WITHOUT THE PRIOR WRITTEN CONSENT OF THE HOLDERS OF A MAJORITY OF THE SPONSOR
REGISTRABLE SECURITIES.

 


3.                                       PIGGYBACK REGISTRATIONS.


 

(A)                                  RIGHT TO PIGGYBACK. WHENEVER THE COMPANY
PROPOSES TO REGISTER ANY OF ITS EQUITY SHARES UNDER THE SECURITIES ACT (OTHER
THAN PURSUANT TO A DEMAND REGISTRATION WHICH IS NOT A 415 REGISTRATION, AND
OTHER THAN PURSUANT TO A REGISTRATION STATEMENT ON FORM S-8 OR S-4 OR ANY
SIMILAR FORM OR IN CONNECTION WITH A REGISTRATION THE PRIMARY PURPOSE OF WHICH
IS TO REGISTER DEBT SECURITIES (I.E., IN CONNECTION WITH A SO-CALLED “EQUITY
KICKER”)) AND THE REGISTRATION FORM TO BE USED MAY ALSO BE USED FOR THE
REGISTRATION OF REGISTRABLE SECURITIES (A “PIGGYBACK REGISTRATION”), THE COMPANY
WILL GIVE WRITTEN NOTICE TO ALL HOLDERS OF REGISTRABLE SECURITIES OF ITS
INTENTION TO EFFECT SUCH A REGISTRATION ON OR PROMPTLY FOLLOWING THE DATE OF
FILING WITH THE SEC OR OTHER APPLICABLE REGULATORY AUTHORITY OF A REGISTRATION
STATEMENT OR SIMILAR DOCUMENT WITH RESPECT TO SUCH REGISTRATION, AND WILL
INCLUDE IN SUCH REGISTRATION ALL REGISTRABLE SECURITIES WITH RESPECT TO WHICH
THE COMPANY HAS RECEIVED WRITTEN REQUESTS FOR INCLUSION THEREIN WITHIN 10 DAYS
AFTER THE DATE OF THE COMPANY’S WRITTEN NOTICE. NOTWITHSTANDING THE FOREGOING,
IN CONNECTION ONLY WITH THE INITIAL REGISTERED PUBLIC OFFERING OF THE COMPANY’S
EQUITY SHARES WHICH OFFERING IS A PRIMARY OFFERING, NO REGISTRABLE SECURITIES
SHALL BE INCLUDED IN SUCH REGISTRATION WITHOUT THE PRIOR WRITTEN CONSENT OF THE
COMPANY.

 

(B)                                 PIGGYBACK EXPENSES. THE REGISTRATION
EXPENSES OF THE HOLDERS OF REGISTRABLE SECURITIES WILL BE PAID BY THE COMPANY IN
ALL PIGGYBACK REGISTRATIONS.

 

(C)                                  PRIORITY ON PRIMARY REGISTRATIONS. IF A
PIGGYBACK REGISTRATION IS AN UNDERWRITTEN PRIMARY REGISTRATION ON BEHALF OF THE
COMPANY, THE COMPANY WILL INCLUDE IN SUCH REGISTRATION ALL SECURITIES REQUESTED
TO BE INCLUDED IN SUCH REGISTRATION; PROVIDED, THAT IF THE MANAGING UNDERWRITERS
ADVISE THE COMPANY IN WRITING THAT IN THEIR OPINION THE NUMBER OF SECURITIES
REQUESTED TO BE INCLUDED IN SUCH REGISTRATION EXCEEDS THE NUMBER WHICH CAN BE
SOLD IN SUCH OFFERING WITHOUT ADVERSELY AFFECTING THE MARKETABILITY OF THE
OFFERING, THE COMPANY WILL INCLUDE IN SUCH REGISTRATION (I) FIRST, THE
SECURITIES THE COMPANY PROPOSES TO SELL, (II) SECOND, THE REGISTRABLE SECURITIES
REQUESTED TO BE INCLUDED IN SUCH REGISTRATION, PRO RATA AMONG THE HOLDERS OF
SUCH REGISTRABLE SECURITIES ON THE BASIS OF THE NUMBER OF SHARES OF REGISTRABLE
SECURITIES OWNED BY EACH SUCH HOLDER, AND (III) THIRD, OTHER SECURITIES, IF ANY,
REQUESTED TO BE INCLUDED IN SUCH REGISTRATION.

 

(D)                                 PRIORITY ON SECONDARY REGISTRATIONS. IF A
PIGGYBACK REGISTRATION IS AN UNDERWRITTEN SECONDARY REGISTRATION ON BEHALF OF
HOLDERS OF THE COMPANY’S SECURITIES (WHICH REGISTRATION WAS CONSENTED TO
PURSUANT TO SECTION 2(I) ABOVE), AND THE MANAGING UNDERWRITERS ADVISE THE
COMPANY IN WRITING THAT IN THEIR OPINION THE NUMBER OF SECURITIES REQUESTED TO
BE INCLUDED IN SUCH REGISTRATION EXCEEDS THE NUMBER WHICH CAN BE SOLD IN SUCH
OFFERING WITHOUT ADVERSELY AFFECTING THE MARKETABILITY OF THE OFFERING, THE
COMPANY WILL INCLUDE IN SUCH

 

7

--------------------------------------------------------------------------------


 

REGISTRATION (I) FIRST, THE SECURITIES REQUESTED TO BE INCLUDED THEREIN BY THE
HOLDERS REQUESTING SUCH REGISTRATION, (II) SECOND, THE REGISTRABLE SECURITIES
REQUESTED TO BE INCLUDED IN SUCH REGISTRATION, PRO RATA AMONG THE HOLDERS OF
SUCH REGISTRABLE SECURITIES ON THE BASIS OF THE NUMBER OF SHARES OF REGISTRABLE
SECURITIES OWNED BY EACH SUCH HOLDER, AND (III) THIRD, OTHER SECURITIES
REQUESTED TO BE INCLUDED IN SUCH REGISTRATION NOT COVERED BY CLAUSE (I) ABOVE.

 

(E)                                  SELECTION OF UNDERWRITERS. IF ANY PIGGYBACK
REGISTRATION IS AN UNDERWRITTEN OFFERING, THE INVESTMENT BANKER(S) AND
MANAGER(S) FOR THE OFFERING WILL BE SELECTED BY THE COMPANY.

 

(F)                                    OTHER REGISTRATIONS. IF THE COMPANY HAS
PREVIOUSLY FILED A REGISTRATION STATEMENT WITH RESPECT TO REGISTRABLE SECURITIES
PURSUANT TO THIS SECTION 3, AND IF SUCH PREVIOUS REGISTRATION HAS NOT BEEN
WITHDRAWN OR ABANDONED, THE COMPANY WILL NOT FILE OR CAUSE TO BE EFFECTED ANY
OTHER REGISTRATION OF ANY OF ITS EQUITY SECURITIES OR SECURITIES CONVERTIBLE OR
EXCHANGEABLE INTO OR EXERCISABLE FOR ITS EQUITY SECURITIES UNDER THE SECURITIES
ACT (EXCEPT ON FORMS S-4 OR S-8 OR ANY SUCCESSOR FORMS), WHETHER ON ITS OWN
BEHALF OR AT THE REQUEST OF ANY HOLDER OR HOLDERS OF SUCH SECURITIES, UNTIL A
PERIOD OF AT LEAST SIX MONTHS HAS ELAPSED FROM THE EFFECTIVE DATE OF SUCH
PREVIOUS REGISTRATION.

 


4.                                       HOLDBACK AGREEMENTS.


 

(A)                                  EACH HOLDER OF REGISTRABLE SECURITIES
HEREBY AGREES NOT TO EFFECT ANY PUBLIC SALE OR DISTRIBUTION (INCLUDING SALES
PURSUANT TO RULE 144) OF EQUITY SECURITIES OF THE COMPANY, OR ANY SECURITIES
CONVERTIBLE INTO OR EXCHANGEABLE OR EXERCISABLE FOR SUCH SECURITIES, DURING THE
SEVEN DAYS PRIOR TO AND THE 180-DAY PERIOD BEGINNING ON THE EFFECTIVE DATE OF
ANY DEMAND REGISTRATION (OTHER THAN A 415 REGISTRATION) OR PIGGYBACK
REGISTRATION FOR A PUBLIC OFFERING TO BE UNDERWRITTEN ON A FIRM COMMITMENT BASIS
IN WHICH REGISTRABLE SECURITIES ARE INCLUDED (EXCEPT AS PART OF SUCH
UNDERWRITTEN REGISTRATION), UNLESS THE UNDERWRITERS MANAGING THE REGISTERED
PUBLIC OFFERING OTHERWISE AGREE.

 

(B)                                 THE COMPANY AGREES (I) NOT TO EFFECT ANY
PUBLIC SALE OR DISTRIBUTION OF ITS EQUITY SECURITIES, OR ANY SECURITIES
CONVERTIBLE INTO OR EXCHANGEABLE OR EXERCISABLE FOR SUCH SECURITIES, DURING THE
SEVEN DAYS PRIOR TO AND DURING THE 180-DAY PERIOD BEGINNING ON THE EFFECTIVE
DATE OF ANY UNDERWRITTEN DEMAND REGISTRATION (OTHER THAN A 415 REGISTRATION) OR
PIGGYBACK REGISTRATION (EXCEPT AS PART OF SUCH UNDERWRITTEN REGISTRATION OR
PURSUANT TO REGISTRATIONS ON FORMS S-4 OR S-8 OR ANY SUCCESSOR FORMS), UNLESS
THE UNDERWRITERS MANAGING THE REGISTERED PUBLIC OFFERING OTHERWISE AGREE, AND
(II) TO CAUSE EACH HOLDER OF REGISTRABLE SECURITIES AND EACH OTHER HOLDER OF AT
LEAST 5% (ON A FILLY DILUTED BASIS) OF EQUITY SHARES, OR ANY SECURITIES
CONVERTIBLE INTO OR EXCHANGEABLE OR EXERCISABLE FOR EQUITY SHARES, PURCHASED
FROM THE COMPANY AT ANY TIME AFTER THE DATE OF THIS AGREEMENT (OTHER THAN IN A
REGISTERED PUBLIC OFFERING) TO AGREE NOT TO EFFECT ANY PUBLIC SALE OR
DISTRIBUTION (INCLUDING SALES PURSUANT TO RULE 144) OF ANY SUCH SECURITIES
DURING SUCH PERIOD (EXCEPT AS PART OF SUCH UNDERWRITTEN REGISTRATION, IF
OTHERWISE PERMITTED), UNLESS THE UNDERWRITERS MANAGING THE REGISTERED PUBLIC
OFFERING OTHERWISE AGREE.

 

8

--------------------------------------------------------------------------------


 


5.                                       REGISTRATION PROCEDURES. WHENEVER THE
HOLDERS OF REGISTRABLE SECURITIES HAVE REQUESTED THAT ANY REGISTRABLE SECURITIES
BE REGISTERED PURSUANT TO THIS AGREEMENT, THE COMPANY WILL USE ITS BEST EFFORTS
TO EFFECT THE REGISTRATION AND THE SALE OF SUCH REGISTRABLE SECURITIES IN
ACCORDANCE WITH THE INTENDED METHOD OF DISPOSITION THEREOF, AND PURSUANT THERETO
THE COMPANY WILL AS EXPEDITIOUSLY AS POSSIBLE:


 

(A)                                  PREPARE AND FILE WITH THE SEC OR APPLICABLE
REGULATORY AUTHORITY A REGISTRATION STATEMENT OR SIMILAR DOCUMENT WITH RESPECT
TO SUCH REGISTRABLE SECURITIES AND USE ITS BEST EFFORTS TO CAUSE SUCH
REGISTRATION STATEMENT OR SIMILAR DOCUMENT TO BECOME EFFECTIVE (PROVIDED THAT
BEFORE FILING A REGISTRATION STATEMENT OR PROSPECTUS OR ANY AMENDMENTS OR
SUPPLEMENTS THERETO, THE COMPANY WILL FURNISH TO THE COUNSEL SELECTED BY THE
HOLDERS OF A MAJORITY OF THE REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION
STATEMENT COPIES OF ALL SUCH DOCUMENTS PROPOSED TO BE FILED);

 

(B)                                 PREPARE AND FILE WITH THE SEC OR APPLICABLE
REGULATORY AUTHORITY SUCH AMENDMENTS AND SUPPLEMENTS TO SUCH REGISTRATION
STATEMENT OR SIMILAR DOCUMENT AND THE PROSPECTUS USED IN CONNECTION THEREWITH AS
MAY BE NECESSARY TO KEEP SUCH REGISTRATION STATEMENT OR SIMILAR DOCUMENT
EFFECTIVE FOR A PERIOD OF NOT LESS THAN SIX MONTHS AND COMPLY WITH THE
PROVISIONS OF THE SECURITIES ACT WITH RESPECT TO THE DISPOSITION OF ALL
SECURITIES COVERED BY SUCH REGISTRATION STATEMENT OR SIMILAR DOCUMENT DURING
SUCH PERIOD IN ACCORDANCE WITH THE INTENDED METHODS OF DISPOSITION BY THE
SELLERS THEREOF SET FORTH IN SUCH REGISTRATION STATEMENT OR SIMILAR DOCUMENT;

 

(C)                                  FURNISH TO EACH SELLER OF REGISTRABLE
SECURITIES SUCH NUMBER OF COPIES OF SUCH REGISTRATION STATEMENT OR SIMILAR
DOCUMENT, EACH AMENDMENT AND SUPPLEMENT THERETO, THE PROSPECTUS INCLUDED IN SUCH
REGISTRATION STATEMENT (INCLUDING EACH PRELIMINARY PROSPECTUS) AND SUCH OTHER
DOCUMENTS AS SUCH SELLER MAY REASONABLY REQUEST IN ORDER TO FACILITATE THE
DISPOSITION OF THE REGISTRABLE SECURITIES OWNED BY SUCH SELLER;

 

(D)                                 USE ITS BEST EFFORTS TO REGISTER OR QUALIFY
SUCH REGISTRABLE SECURITIES UNDER SUCH OTHER SECURITIES OR BLUE SKY LAWS OF SUCH
JURISDICTIONS AS ANY SELLER REASONABLY REQUESTS AND DO ANY AND ALL OTHER ACTS
AND THINGS WHICH MAY BE REASONABLY NECESSARY OR ADVISABLE TO ENABLE SUCH SELLER
TO CONSUMMATE THE DISPOSITION IN SUCH JURISDICTIONS OF THE REGISTRABLE
SECURITIES OWNED BY SUCH SELLER (PROVIDED THAT THE COMPANY WILL NOT BE REQUIRED
TO (I) QUALIFY GENERALLY TO DO BUSINESS IN ANY JURISDICTION WHERE IT WOULD NOT
OTHERWISE BE REQUIRED TO QUALIFY BUT FOR THIS SUBSECTION, (II) SUBJECT ITSELF TO
TAXATION IN ANY SUCH JURISDICTION, OR (III) CONSENT TO GENERAL SERVICE OF
PROCESS (I.E., SERVICE OF PROCESS WHICH IS NOT LIMITED SOLELY TO SECURITIES LAW
VIOLATIONS) IN ANY SUCH JURISDICTION);

 

(E)                                  NOTIFY EACH SELLER OF SUCH REGISTRABLE
SECURITIES, AT ANY TIME WHEN A PROSPECTUS RELATING THERETO IS REQUIRED TO BE
DELIVERED UNDER THE SECURITIES ACT, OF THE HAPPENING OF ANY EVENT AS A RESULT OF
WHICH THE PROSPECTUS INCLUDED IN SUCH REGISTRATION STATEMENT CONTAINS AN UNTRUE
STATEMENT OF A MATERIAL FACT OR OMITS ANY FACT NECESSARY TO MAKE THE STATEMENTS
THEREIN NOT MISLEADING, AND, AT THE REQUEST OF ANY SUCH SELLER, THE COMPANY WILL
PROMPTLY PREPARE A SUPPLEMENT OR AMENDMENT TO SUCH PROSPECTUS SO THAT, AS
THEREAFTER DELIVERED

 

9

--------------------------------------------------------------------------------


 

TO THE PURCHASERS OF SUCH REGISTRABLE SECURITIES, SUCH PROSPECTUS WILL NOT
CONTAIN AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY FACT
NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING;

 

(F)                                    CAUSE ALL SUCH REGISTRABLE SECURITIES TO
BE LISTED ON EACH SECURITIES EXCHANGE ON WHICH SIMILAR SECURITIES ISSUED BY THE
COMPANY ARE THEN LISTED AND, IF NOT SO LISTED, TO BE LISTED ON THE NEW YORK
STOCK EXCHANGE OR THE NASDAQ NATIONAL MARKET (“NASDAQ MARKET”) AND, IF LISTED ON
THE NASDAQ MARKET, USE ITS BEST EFFORTS TO SECURE DESIGNATION OF ALL SUCH
REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT AS A NASDAQ
“NATIONAL MARKET SYSTEM SECURITY” WITHIN THE MEANING OF RULE 1LAA2-1 OF THE SEC
OR, FAILING THAT, TO SECURE NASDAQ MARKET AUTHORIZATION FOR SUCH REGISTRABLE
SECURITIES AND, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, TO ARRANGE FOR
AT LEAST TWO MARKET MAKERS TO REGISTER AS SUCH WITH RESPECT TO SUCH REGISTRABLE
SECURITIES WITH THE NATIONAL ASSOCIATION OF SECURITIES DEALERS;

 

(G)                                 PROVIDE A TRANSFER AGENT AND REGISTRAR FOR
ALL SUCH REGISTRABLE SECURITIES NOT LATER THAN THE EFFECTIVE DATE OF SUCH
REGISTRATION STATEMENT;

 

(H)                                 ENTER INTO SUCH CUSTOMARY AGREEMENTS
(INCLUDING UNDERWRITING AGREEMENTS IN CUSTOMARY FORM) AND TAKE ALL SUCH OTHER
ACTIONS AS THE HOLDERS OF A MAJORITY OF THE REGISTRABLE SECURITIES BEING SOLD OR
THE UNDERWRITERS, IF ANY, REASONABLY REQUEST IN ORDER TO EXPEDITE OR FACILITATE
THE DISPOSITION OF SUCH REGISTRABLE SECURITIES (INCLUDING, WITHOUT LIMITATION,
EFFECTING A STOCK SPLIT OR A COMBINATION OF SHARES);

 

(I)                                     MAKE AVAILABLE FOR INSPECTION BY ANY
SELLER OF REGISTRABLE SECURITIES, ANY UNDERWRITER PARTICIPATING IN ANY
DISPOSITION PURSUANT TO SUCH REGISTRATION STATEMENT AND ANY ATTORNEY, ACCOUNTANT
OR OTHER AGENT RETAINED BY ANY SUCH SELLER OR UNDERWRITER, ALL FINANCIAL AND
OTHER RECORDS, PERTINENT CORPORATE DOCUMENTS AND PROPERTIES OF THE COMPANY, AND
CAUSE THE COMPANY’S OFFICERS, DIRECTORS, EMPLOYEES AND INDEPENDENT ACCOUNTANTS
TO SUPPLY ALL INFORMATION REASONABLY REQUESTED BY ANY SUCH SELLER, UNDERWRITER,
ATTORNEY, ACCOUNTANT OR AGENT IN CONNECTION WITH SUCH REGISTRATION STATEMENT;

 

(J)                                     OTHERWISE USE ITS BEST EFFORTS TO COMPLY
WITH ALL APPLICABLE RULES AND REGULATIONS OF THE SEC, AND MAKE AVAILABLE TO ITS
SECURITY HOLDERS, AS SOON AS REASONABLY PRACTICABLE, AN EARNINGS STATEMENT
COVERING THE PERIOD OF AT LEAST TWELVE MONTHS BEGINNING WITH THE FIRST DAY OF
THE COMPANY’S FIRST FULL CALENDAR QUARTER AFTER THE EFFECTIVE DATE OF THE
REGISTRATION STATEMENT, WHICH EARNING STATEMENT SHALL SATISFY THE PROVISIONS OF
SECTION 11(A) OF THE SECURITIES ACT AND RULE 158 PROMULGATED THEREUNDER;

 

(K)                                  PERMIT ANY HOLDER OF REGISTRABLE SECURITIES
WHICH HOLDER, IN ITS SOLE AND EXCLUSIVE JUDGMENT, MIGHT BE DEEMED TO BE AN
UNDERWRITER OR A CONTROLLING PERSON OF THE COMPANY, TO PARTICIPATE IN THE
PREPARATION OF SUCH REGISTRATION OR COMPARABLE STATEMENT AND TO REQUIRE THE
INSERTION THEREIN OF MATERIAL, FURNISHED TO THE COMPANY IN WRITING, WHICH IN THE
REASONABLE JUDGMENT OF SUCH HOLDER AND ITS COUNSEL SHOULD BE INCLUDED;

 

10

--------------------------------------------------------------------------------


 

(L)                                     IN THE EVENT OF THE ISSUANCE OF ANY STOP
ORDER SUSPENDING THE EFFECTIVENESS OF A REGISTRATION STATEMENT, OR OF ANY ORDER
SUSPENDING OR PREVENTING THE USE OF ANY RELATED PROSPECTUS OR SUSPENDING THE
QUALIFICATION OF ANY COMMON STOCK INCLUDED IN SUCH REGISTRATION STATEMENT FOR
SALE IN ANY JURISDICTION, THE COMPANY WILL USE ITS REASONABLE BEST EFFORTS
PROMPTLY TO OBTAIN THE WITHDRAWAL OF SUCH ORDER;

 

(M)                               USE ITS BEST EFFORTS TO CAUSE SUCH REGISTRABLE
SECURITIES COVERED BY SUCH REGISTRATION STATEMENT TO BE REGISTERED WITH OR
APPROVED BY SUCH OTHER GOVERNMENTAL AGENCIES OR AUTHORITIES AS MAY BE NECESSARY
TO ENABLE THE SELLERS THEREOF TO CONSUMMATE THE DISPOSITION OF SUCH REGISTRABLE
SECURITIES; AND

 

(N)                                 OBTAIN A “COLD COMFORT” LETTER FROM THE
COMPANY’S INDEPENDENT PUBLIC ACCOUNTANTS IN CUSTOMARY FORM AND COVERING SUCH
MATTERS OF THE TYPE CUSTOMARILY COVERED BY “COLD COMFORT” LETTERS AS THE HOLDERS
OF A MAJORITY OF THE REGISTRABLE SECURITIES BEING SOLD REASONABLY REQUEST.

 

If any such registration or comparable statement refers to any holder by name or
otherwise as the holder of any securities of the Company and if, in its sole and
exclusive judgment, such holder is or might be deemed to be a controlling person
of the Company, such holder shall have the right to require (i) the insertion
therein of language, in form and substance satisfactory to such holder and
presented to the Company in writing, to the effect that the holding by such
holder of such securities is not to be construed as a recommendation by such
holder of the investment quality of the Company’s securities covered thereby and
that such holding does not imply that such holder will assist in meeting any
future financial requirements of the Company, or (ii) in the event that such
reference to such holder by name or otherwise is not required by the Securities
Act or any similar Federal statute then in force, the deletion of the reference
to such holder; provided that with respect to this clause (ii) such holder shall
furnish to the Company an opinion of counsel to such effect, which opinion and
counsel shall be reasonably satisfactory to the Company.

 


6.                                       REGISTRATION EXPENSES.


 

(A)                                  ALL EXPENSES INCIDENT TO THE COMPANY’S
PERFORMANCE OF OR COMPLIANCE WITH THIS AGREEMENT, INCLUDING WITHOUT LIMITATION
ALL REGISTRATION AND FILING FEES, FEES AND EXPENSES OF COMPLIANCE WITH
SECURITIES OR BLUE SKY LAWS, PRINTING EXPENSES, MESSENGER AND DELIVERY EXPENSES,
AND FEES AND DISBURSEMENTS OF COUNSEL FOR THE COMPANY AND ALL INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANTS, UNDERWRITERS (EXCLUDING DISCOUNTS AND COMMISSIONS)
AND OTHER PERSONS RETAINED BY THE COMPANY WILL BE BORNE BY THE COMPANY.

 

(B)                                 IN CONNECTION WITH EACH DEMAND REGISTRATION,
EACH PIGGYBACK REGISTRATION AND EACH 415 REGISTRATION, THE COMPANY WILL
REIMBURSE THE HOLDERS OF REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION FOR
THE REASONABLE FEES AND DISBURSEMENTS OF ONE COUNSEL CHOSEN BY THE HOLDERS OF A
MAJORITY OF THE REGISTRABLE SECURITIES INITIALLY REQUESTING SUCH REGISTRATION.

 

11

--------------------------------------------------------------------------------


 


7.                                       INDEMNIFICATION.


 

(A)                                  THE COMPANY AGREES TO INDEMNIFY, TO THE
EXTENT PERMITTED BY LAW, EACH HOLDER OF REGISTRABLE SECURITIES, ITS OFFICERS AND
DIRECTORS AND EACH PERSON WHO CONTROLS SUCH HOLDER (WITHIN THE MEANING OF THE
SECURITIES ACT) AGAINST ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND EXPENSES
(“DAMAGES”) ARISING OUT OF OR BASED UPON ANY UNTRUE OR ALLEGEDLY UNTRUE
STATEMENT OF MATERIAL FACT CONTAINED IN ANY REGISTRATION STATEMENT, PROSPECTUS
OR PRELIMINARY PROSPECTUS OR ANY AMENDMENT THEREOF OR SUPPLEMENT THERETO OR ANY
OMISSION OR ALLEGED OMISSION OF A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, AND SHALL REIMBURSE
SUCH HOLDER, DIRECTOR, OFFICER OR CONTROLLING PERSON FOR ANY LEGAL OR OTHER
EXPENSES REASONABLY INCURRED BY SUCH HOLDER, DIRECTOR, OFFICER OR CONTROLLING
PERSON IN CONNECTION WITH THE INVESTIGATION OR DEFENSE OF SUCH DAMAGES INSOFAR
AS THE SAME ARE CAUSED BY OR CONTAINED IN ANY INFORMATION FURNISHED IN WRITING
TO THE COMPANY BY SUCH HOLDER EXPRESSLY FOR USE THEREIN OR BY SUCH HOLDER’S
FAILURE TO DELIVER A COPY OF THE REGISTRATION STATEMENT OR PROSPECTUS OR ANY
AMENDMENTS OR SUPPLEMENTS THERETO AFTER THE COMPANY HAS FURNISHED SUCH HOLDER
WITH A SUFFICIENT NUMBER OF COPIES OF THE SAME. IN CONNECTION WITH AN
UNDERWRITTEN OFFERING, THE COMPANY WILL INDEMNIFY SUCH UNDERWRITERS, THEIR
OFFICERS AND DIRECTORS AND EACH PERSON WHO CONTROLS SUCH UNDERWRITERS (WITHIN
THE MEANING OF THE SECURITIES ACT) TO THE SAME EXTENT AS PROVIDED ABOVE WITH
RESPECT TO THE INDEMNIFICATION OF THE HOLDERS OF REGISTRABLE SECURITIES.

 

(B)                                 IN CONNECTION WITH ANY REGISTRATION
STATEMENT IN WHICH A HOLDER OF REGISTRABLE SECURITIES IS PARTICIPATING, EACH
SUCH HOLDER WILL FURNISH TO THE COMPANY IN WRITING SUCH INFORMATION AND
AFFIDAVITS AS THE COMPANY REASONABLY REQUESTS FOR USE IN CONNECTION WITH ANY
SUCH REGISTRATION STATEMENT OR PROSPECTUS AND, TO THE EXTENT PERMITTED BY LAW,
WILL SEVERALLY (AND NOT JOINT AND SEVERALLY) INDEMNIFY THE COMPANY, ITS
DIRECTORS AND OFFICERS AND EACH PERSON WHO CONTROLS THE COMPANY (WITHIN THE
MEANING OF THE SECURITIES ACT) AGAINST ANY DAMAGES RESULTING FROM ANY UNTRUE OR
ALLEGED UNTRUE STATEMENT OF MATERIAL FACT CONTAINED IN THE REGISTRATION
STATEMENT, PROSPECTUS OR PRELIMINARY PROSPECTUS OR ANY AMENDMENT THEREOF OR
SUPPLEMENT THERETO OR ANY OMISSION OR ALLEGED OMISSION OF A MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT
MISLEADING, BUT ONLY TO THE EXTENT THAT SUCH UNTRUE STATEMENT OR OMISSION IS
CONTAINED IN ANY INFORMATION OR AFFIDAVIT SO FURNISHED IN WRITING BY SUCH
HOLDER; PROVIDED, THAT THE OBLIGATION TO INDEMNIFY WILL BE INDIVIDUAL TO EACH
HOLDER AND WILL BE LIMITED TO THE NET AMOUNT OF PROCEEDS RECEIVED BY SUCH HOLDER
FROM THE SALE OF REGISTRABLE SECURITIES PURSUANT TO SUCH REGISTRATION STATEMENT.

 

(C)                                  ANY PERSON ENTITLED TO INDEMNIFICATION
HEREUNDER WILL (I) GIVE PROMPT WRITTEN NOTICE TO THE INDEMNIFYING PARTY OF ANY
CLAIM WITH RESPECT TO WHICH IT SEEKS INDEMNIFICATION AND (II) UNLESS IN SUCH
INDEMNIFIED PARTY’S REASONABLE JUDGMENT A CONFLICT OF INTEREST BETWEEN SUCH
INDEMNIFIED AND INDEMNIFYING PARTIES MAY EXIST WITH RESPECT TO SUCH CLAIM,
PERMIT SUCH INDEMNIFYING PARTY TO ASSUME THE DEFENSE OF SUCH CLAIM WITH COUNSEL
REASONABLY SATISFACTORY TO THE INDEMNIFIED PARTY. IF SUCH DEFENSE IS ASSUMED,
THE INDEMNIFYING PARTY WILL NOT BE SUBJECT TO ANY LIABILITY FOR ANY SETTLEMENT
MADE BY THE INDEMNIFIED PARTY WITHOUT ITS CONSENT (BUT SUCH CONSENT WILL NOT BE
UNREASONABLY WITHHELD). AN INDEMNIFYING PARTY WHO IS NOT ENTITLED TO, OR ELECTS
NOT TO, ASSUME THE DEFENSE OF A CLAIM WILL NOT BE OBLIGATED TO PAY THE FEES AND
EXPENSES OF MORE THAN ONE COUNSEL FOR ALL PARTIES INDEMNIFIED BY SUCH
INDEMNIFYING PARTY WITH

 

12

--------------------------------------------------------------------------------


 

RESPECT TO SUCH CLAIM, UNLESS IN THE REASONABLE JUDGMENT OF ANY INDEMNIFIED
PARTY A CONFLICT OF INTEREST MAY EXIST BETWEEN SUCH INDEMNIFIED PARTY AND ANY
OTHER OF SUCH INDEMNIFIED PARTIES WITH RESPECT TO SUCH CLAIM.

 

(D)                                 THE INDEMNIFICATION PROVIDED FOR UNDER THIS
AGREEMENT WILL REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF ANY INVESTIGATION
MADE BY OR ON BEHALF OF THE INDEMNIFIED PARTY OR ANY OFFICER, DIRECTOR OR
CONTROLLING PERSON OF SUCH INDEMNIFIED PARTY AND WILL SURVIVE THE TRANSFER OF
SECURITIES.  IF FOR ANY REASON THE INDEMNIFICATION PROVIDED FOR IN THIS SECTION
7 IS UNAVAILABLE TO AN INDEMNIFIED PARTY IN RESPECT OF ANY DAMAGES REFERRED TO
THEREIN, THE INDEMNIFYING PARTY SHALL CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE
BY THE INDEMNIFIED PARTY AS A RESULT OF SUCH DAMAGES IN SUCH PROPORTION AS IS
APPROPRIATE TO REFLECT NOT ONLY THE RELATIVE BENEFITS RECEIVED BY THE
INDEMNIFIED PARTY AND THE INDEMNIFYING PARTY, BUT ALSO THE RELATIVE FAULT OF THE
INDEMNIFIED PARTY AND THE INDEMNIFYING PARTY, AS WELL AS ANY OTHER RELEVANT
EQUITABLE CONSIDERATIONS.  THE RELATIVE FAULT OF SUCH INDEMNIFYING PARTY AND
INDEMNIFIED PARTIES SHALL BE DETERMINED BY REFERENCE TO, AMONG OTHER THINGS,
WHETHER ANY ACTION IN QUESTION, INCLUDING ANY UNTRUE OR ALLEGED UNTRUE STATEMENT
OF A MATERIAL FACT OR OMISSION OR ALLEGED OMISSION TO STATE A MATERIAL FACT, HAS
BEEN MADE BY, OR RELATES TO INFORMATION SUPPLIED BY, SUCH INDEMNIFYING PARTY OR
INDEMNIFIED PARTIES, AND THE PARTIES’ RELATIVE INTENT, KNOWLEDGE, ACCESS TO
INFORMATION AND OPPORTUNITY TO CORRECT OR PREVENT SUCH ACTION; PROVIDED,
HOWEVER, THAT IN NO EVENT SHALL THE LIABILITY OF ANY SELLING HOLDER OF
REGISTRABLE SECURITIES HEREUNDER BE GREATER IN AMOUNT THAN THE DIFFERENCE
BETWEEN THE DOLLAR AMOUNT OF THE PROCEEDS RECEIVED BY SUCH HOLDER UPON THE SALE
OF THE REGISTRABLE SECURITIES GIVING RISE TO SUCH CONTRIBUTION OBLIGATION AND
ALL AMOUNTS PREVIOUSLY CONTRIBUTED BY SUCH HOLDER WITH RESPECT TO SUCH DAMAGES. 
NO PERSON GUILTY OF FRAUDULENT MISREPRESENTATION (WITHIN THE MEANING OF SECTION
11(F) OF THE SECURITIES ACT) SHALL BE ENTITLED TO CONTRIBUTION FROM ANY PERSON
WHO WAS NOT GUILTY OF FRAUDULENT MISREPRESENTATION.

 


8.                                       PARTICIPATION IN UNDERWRITTEN
REGISTRATIONS. NO PERSON MAY PARTICIPATE IN ANY REGISTRATION HEREUNDER WHICH IS
UNDERWRITTEN UNLESS SUCH PERSON (A) AGREES TO SELL SUCH PERSON’S SECURITIES ON
THE BASIS PROVIDED IN ANY UNDERWRITING ARRANGEMENTS APPROVED BY THE PERSON OR
PERSONS ENTITLED HEREUNDER TO APPROVE SUCH ARRANGEMENTS AND (B) COMPLETES AND
EXECUTES ALL CUSTOMARY QUESTIONNAIRES, POWERS OF ATTORNEY, INDEMNITIES,
UNDERWRITING AGREEMENTS AND OTHER DOCUMENTS REASONABLY REQUIRED UNDER THE TERMS
OF SUCH UNDERWRITING ARRANGEMENTS; PROVIDED, THAT NO HOLDER OF REGISTRABLE
SECURITIES INCLUDED IN ANY UNDERWRITTEN REGISTRATION SHALL BE REQUIRED TO MAKE
ANY REPRESENTATIONS OR WARRANTIES TO THE COMPANY OR THE UNDERWRITERS OTHER THAN
REPRESENTATIONS AND WARRANTIES REGARDING SUCH HOLDER AND SUCH HOLDER’S INTENDED
METHOD OF DISTRIBUTION.


 


9.                                       RULE 144 REPORTING. WITH A VIEW TO
MAKING AVAILABLE TO THE HOLDERS OF REGISTRABLE SECURITIES THE BENEFITS OF
CERTAIN RULES AND REGULATIONS OF THE SEC WHICH MAY PERMIT THE SALE OF THE
REGISTRABLE SECURITIES TO THE PUBLIC WITHOUT REGISTRATION, THE COMPANY AGREES TO
USE ITS BEST EFFORTS TO:


 

13

--------------------------------------------------------------------------------


 

(A)                                  MAKE AND KEEP CURRENT PUBLIC INFORMATION
AVAILABLE, WITHIN THE MEANING OF RULE 144 OR ANY SIMILAR OR ANALOGOUS RULE
PROMULGATED UNDER THE SECURITIES ACT, AT ALL TIMES AFTER IT HAS BECOME SUBJECT
TO THE REPORTING REQUIREMENTS OF THE EXCHANGE ACT;

 

(B)                                 FILE WITH THE SEC, IN A TIMELY MANNER, ALL
REPORTS AND OTHER DOCUMENTS REQUIRED OF THE COMPANY UNDER THE SECURITIES ACT AND
THE EXCHANGE ACT (AFTER IT HAS BECOME SUBJECT TO SUCH REPORTING REQUIREMENTS);
AND

 

(C)                                  SO LONG AS ANY PARTY HERETO OWNS ANY
REGISTRABLE SECURITIES, FURNISH TO SUCH PERSON FORTHWITH UPON REQUEST, A WRITTEN
STATEMENT BY THE COMPANY AS TO ITS COMPLIANCE WITH THE REPORTING REQUIREMENTS OF
SAID RULE 144 (AT ANY TIME COMMENCING 90 DAYS AFTER THE EFFECTIVE DATE OF THE
FIRST REGISTRATION FILED BY THE COMPANY FOR AN OFFERING OF ITS SECURITIES TO THE
GENERAL PUBLIC), THE SECURITIES ACT AND THE EXCHANGE ACT (AT ANY TIME AFTER IT
HAS BECOME SUBJECT TO SUCH REPORTING REQUIREMENTS); A COPY OF THE MOST RECENT
ANNUAL OR QUARTERLY REPORT OF THE COMPANY; AND SUCH OTHER REPORTS AND DOCUMENTS
AS SUCH PERSON MAY REASONABLY REQUEST IN AVAILING ITSELF OF ANY RULE OR
REGULATION OF THE SEC ALLOWING IT TO SELL ANY SUCH SECURITIES WITHOUT
REGISTRATION.

 


10.                                 NOTICES. ALL NOTICES, DEMANDS OR OTHER
COMMUNICATIONS TO BE GIVEN OR DELIVERED UNDER OR BY REASON OF THE PROVISIONS OF
THIS AGREEMENT WILL BE IN WRITING AND WILL BE DEEMED TO HAVE BEEN GIVEN WHEN
DELIVERED PERSONALLY, MAILED BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT
REQUESTED AND POSTAGE PREPAID, OR SENT VIA A NATIONALLY RECOGNIZED OVERNIGHT
COURIER, OR SENT VIA FACSIMILE TO THE RECIPIENT. SUCH NOTICES, DEMANDS AND OTHER
COMMUNICATIONS WILL BE SENT TO THE ADDRESS INDICATED BELOW:


 

To the Company:

 

Euramax International, Inc.

5445 Triangle Parkway, Suite 350

Norcross, Georgia 30092

Attention:                            J. David Smith

Facsimile No.: (770) 449-7354

 

With a copy to:

 

Citicorp Venture Capital, Ltd.

399 Park Avenue

14th Floor

New York, New York 10043

Attention:                            Thomas F. McWilliams

Facsimile No.: (212) 888-2940

 

and

 

14

--------------------------------------------------------------------------------


 

Citigroup Venture Capital Equity Partners, L.P.

399 Park Avenue

14th Floor

New York, New York 10043

Attention:                            Joseph M. Silvestri

Facsimile No.: (212) 888-2940

 

To CVC:

 

Citicorp Venture Capital, Ltd.

399 Park Avenue

14th Floor

New York, New York 10043

Attention:                            Thomas F. McWilliams

Facsimile No.: (212) 888-2940

 

To the Fund:

 

c/o Citigroup Venture Capital Equity Partners, L.P.

399 Park Avenue

14th Floor

New York, New York 10043

Attention:                            Joseph M. Silvestri

Facsimile No.: (212) 888-2940

 

To any of the Managers:

 

c/o Euramax International, Inc.

5445 Triangle Parkway, Suite 350

Norcross, Georgia 30092

Attention:                            [Executive’s Name]

Facsimile No.: (770) 449-7354

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.

 


11.                                 MISCELLANEOUS.


 

(A)                                  ADDITIONAL REGISTRATION RIGHTS.  EACH PARTY
HERETO ACKNOWLEDGES AND AGREES THAT THE COMPANY MAY IN THE FUTURE GRANT
REGISTRATION RIGHTS TO OTHER PARTIES AND THAT SUCH A GRANT OF REGISTRATION
RIGHTS (WHETHER BY JOINDER OR AMENDMENT TO THIS AGREEMENT OR BY SEPARATE
AGREEMENT) WILL NOT BE DEEMED TO BE INCONSISTENT WITH OR IN VIOLATION OF THE
RIGHTS OF THE PARTIES UNDER THIS AGREEMENT.

 

15

--------------------------------------------------------------------------------


 

(B)                                 REMEDIES. ANY PERSON HAVING RIGHTS UNDER ANY
PROVISION OF THIS AGREEMENT WILL BE ENTITLED TO ENFORCE SUCH RIGHTS SPECIFICALLY
TO RECOVER DAMAGES CAUSED BY REASON OF ANY BREACH OF ANY PROVISION OF THIS
AGREEMENT AND TO EXERCISE ALL OTHER RIGHTS GRANTED BY LAW. THE PARTIES HERETO
AGREE AND ACKNOWLEDGE THAT MONEY DAMAGES MAY NOT BE AN ADEQUATE REMEDY FOR ANY
BREACH OF THE PROVISIONS OF THIS AGREEMENT AND THAT ANY PARTY MAY IN ITS SOLE
DISCRETION APPLY TO ANY COURT OF LAW OR EQUITY OF COMPETENT JURISDICTION
(WITHOUT POSTING ANY BOND OR OTHER SECURITY) FOR SPECIFIC PERFORMANCE AND FOR
OTHER INJUNCTIVE RELIEF IN ORDER TO ENFORCE OR PREVENT VIOLATION OF THE
PROVISIONS OF THIS AGREEMENT.

 

(C)                                  AMENDMENTS AND WAIVERS. EXCEPT AS OTHERWISE
PROVIDED HEREIN, THE PROVISIONS OF THIS AGREEMENT MAY BE AMENDED OR WAIVED ONLY
UPON THE PRIOR WRITTEN CONSENT OF THE COMPANY AND HOLDERS OF A MAJORITY OF THE
CVC REGISTRABLE SECURITIES AND THE HOLDERS OF A MAJORITY OF THE FUND REGISTRABLE
SECURITIES; PROVIDED THAT (SUBJECT TO SECTION 11(A) HEREOF) NO SUCH AMENDMENT OR
ACTION THAT ADVERSELY AFFECTS ANY ONE HOLDER OF REGISTRABLE SECURITIES VIS-A-VIS
ANY OTHER HOLDER OF REGISTRABLE SECURITIES SHALL BE EFFECTIVE AGAINST SUCH
ADVERSELY AFFECTED HOLDER OF REGISTRABLE SECURITIES WITHOUT THE PRIOR WRITTEN
CONSENT OF SUCH ADVERSELY AFFECTED HOLDER OF REGISTRABLE SECURITIES.

 

(D)                                 SUCCESSORS AND ASSIGNS. ALL COVENANTS AND
AGREEMENTS IN THIS AGREEMENT BY OR ON BEHALF OF ANY OF THE PARTIES HERETO WILL
BIND AND INURE TO THE BENEFIT OF THE RESPECTIVE SUCCESSORS AND ASSIGNS OF THE
PARTIES HERETO WHETHER SO EXPRESSED OR NOT. IN ADDITION, WHETHER OR NOT ANY
EXPRESS ASSIGNMENT HAS BEEN MADE, THE PROVISIONS OF THIS AGREEMENT WHICH ARE FOR
THE BENEFIT OF PURCHASERS OR HOLDERS OF REGISTRABLE SECURITIES ARE ALSO FOR THE
BENEFIT OF, AND ENFORCEABLE BY, ANY SUBSEQUENT HOLDER OF REGISTRABLE SECURITIES.

 

(E)                                  SEVERABILITY. WHENEVER POSSIBLE, EACH
PROVISION OF THIS AGREEMENT WILL BE INTERPRETED IN SUCH MANNER AS TO BE
EFFECTIVE AND VALID UNDER APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AGREEMENT
IS HELD TO BE PROHIBITED BY OR INVALID UNDER APPLICABLE LAW, SUCH PROVISION WILL
BE INEFFECTIVE ONLY TO THE EXTENT OF SUCH PROHIBITION OR INVALIDITY, WITHOUT
INVALIDATING THE REMAINDER OF THIS AGREEMENT.

 

(F)                                    COUNTERPARTS. THIS AGREEMENT MAY BE
EXECUTED SIMULTANEOUSLY IN TWO OR MORE COUNTERPARTS, ANY ONE OF WHICH NEED NOT
CONTAIN THE SIGNATURES OF MORE THAN ONE PARTY, BUT ALL SUCH COUNTERPARTS TAKEN
TOGETHER WILL CONSTITUTE ONE AND THE SAME AGREEMENT.

 

(G)                                 DESCRIPTIVE HEADINGS. THE DESCRIPTIVE
HEADINGS OF THIS AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY AND DO NOT
CONSTITUTE A PART OF THIS AGREEMENT.

 

(h)                                 Governing Law. THIS AGREEMENT SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITH RESPECT TO THE RELATIVE
RIGHTS OF THE COMPANY AND ITS SHAREHOLDERS.  ALL OTHER QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, INTERPRETATION AND ENFORCEABILITY OF THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR

 

16

--------------------------------------------------------------------------------


 

CONFLICT OF LAW RULES OR PROVISIONS (WHETHER OF THE STATE OF NEW YORK OR ANY
OTHER JURISDICTION).  IN FURTHERANCE OF THE FORGOING, THE INTERNAL LAW OF THE
STATE OF NEW YORK SHALL CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS
AGREEMENT, EVEN THOUGH UNDER THAT JURISDICTION’S CHOICE OF LAW OR CONFLICT OF
LAW ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY
APPLY.

 

*  *  *  *  *

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Registration Rights Agreement the day and year first above written.

 

 

EURAMAX INTERNATIONAL, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

CITIGROUP VENTURE CAPITAL EQUITY
PARTNERS, L.P.

 

 

 

By: CVC PARTNERS, LLC, its General Partner

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

CVC EXECUTIVE FUND LLC

 

 

 

By: CITIGROUP VENTURE CAPITAL GP
HOLDINGS, LTD., its Managing Member

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

CVC/SSB EMPLOYEE FUND, L.P.

 

 

 

By: CVC PARTNERS, LLC, its General Partner

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

CITICORP VENTURE CAPITAL LTD.

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Registration Rights Agreement the day and year first above written.

 

 

INDIVIDUAL INVESTORS:

 

 

 

NATASHA PARTNERSHIP

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

NATASHA FOUNDATION

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

David Thomas

 

 

 

ALCHEMY, L.P.

 

 

 

By:

 

 

 

Its:  General Partner

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

THOMAS F. MCWILLIAMS FLINT TRUST

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Joseph M. Silvestri

 

 

 

 

 

 

Michael Delaney

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Registration Rights Agreement the day and year first above written.

 

 

INDIVIDUAL INVESTORS:

 

 

 

 

 

 

 

 

William T. Comfort

 

 

 

 

 

 

 

 

John Weber

 

 

 

 

 

 

 

 

David Howe

 

 

 

 

 

 

 

 

Paul C. Schorr, IV

 

 

 

 

 

 

 

 

Richard Mayberry

 

 

 

 

 

 

 

 

Charles Corpening

 

 

 

 

 

 

 

 

James Urry

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Registration Rights Agreement the day and year first above written.

 

 

 

 

INDIVIDUAL INVESTORS:

 

 

 

 

 

 

 

 

David Howe

 

 

 

 

 

 

 

 

Noelle Doumar

 

 

 

 

 

 

 

 

Harris Newman

 

 

 

 

 

 

 

 

Diana Mayer

 

 

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Registration Rights Agreement the day and year first above written.

 

 

MANAGERS

 

 

 

 

 

 

J. David Smith

 

 

 

 

 

 

R. Scott Vansant

 

 

 

 

 

 

Mitchell B. Lewis

 

 

 

 

 

 

David Pugh

 

 

 

 

 

 

Rob Dresen

 

 

 

 

 

 

Aloyse Wagener

 

 

 

 

 

 

Scott Anderson

 

 

 

 

 

 

Nick Dowd

 

 

 

 

 

 

Ron Stepanchik

 

 

 

 

 

 

Dudley Rowe

 

 

 

 

 

 

Paul E. Drack

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Registration Rights Agreement the day and year first above written.

 

 

 

MANAGERS

 

 

 

SILVERSPICE LIMITED

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Registration Rights Agreement the day and year first above written.

 

 

COURT SQUARE CAPITAL LIMITED

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

24

--------------------------------------------------------------------------------